PARAMOUNT GOLD AND SILVER CORP. [Stationary] December 3, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D. C.20549 Attention: H. Roger Schwall, Assistant Director Jennifer Gallagher Re: Paramount Gold and Silver Corp.(the “Company”) Form 10-K/A for the Fiscal Year Ended June 30, 2010 filed November 5, 2010 Form 10-Q for the fiscal quarter ended September 30, 2010 Form 8-K/A, Filed September 13, 2010 Form 8-k/A, Filed on November 2, 2010 Response Letter Dated September 28, 2010 File No.001-33630 Dear Sir/Madam: The following response is provided in connection with the Commission’s comment letter dated November 15, 2010: The Company will respond tothe Commission’s comment letter and file amended reports to the filings identified aboveby December 20, 2010. Sincerely, /s/Christopher Crupi Christopher Crupi,CEO
